Citation Nr: 1806996	
Decision Date: 02/02/18    Archive Date: 02/14/18

DOCKET NO.  12-25 028	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1. Entitlement to service connection for hypertension, including as secondary to posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for chronic kidney disease. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Showalter, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 1966 to October 1968, including in combat in the Republic of Vietnam.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a December 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In March 2013, in support of these claims, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) of the Board.  A transcript of the hearing is of the record. 

The Board remanded these claims in December 2014, August 2015, and October 2016 for further development.  Even more recently, in July 2017, the Board also sought and obtained an expert medical opinion from the Veterans Health Administration (VHA).  The expert's opinion has been associated with the claims file and the Veteran given time to submit additional evidence and/or argument in response to it.

As previously explained, the Veteran originally appealed denials of bilateral tinnitus, bilateral hearing loss, and PTSD in his August 2012 Substantive Appeal.  But he was granted service connection for tinnitus in an April 2015 decision and denied service connection for hearing loss in an August 2015 decision.  In a November 2016 decision, he was granted a higher rating for his PTSD.  He and his representative were notified of those decisions and have not expressed dissatisfaction with the ratings assigned or the effective dates of service connection.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (indicating a Veteran has to separately appeal these "downstream" issues regarding the ratings and effective dates assigned once this disability is determined service connected).  As such, only the claims concerning his hypertension and chronic kidney disease remain on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1. It is as likely as not the Veteran's hypertension is attributable to presumed Agent Orange exposure during his service and his service-connected PTSD.

2. It also is as likely as not his chronic kidney disease, in turn, was caused by and is the direct result of his hypertension. 


CONCLUSIONS OF LAW

1. Resolving all reasonable doubt in his favor, the criteria are met for his entitlement to service connection for hypertension.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.307, 3.309 (2017).

2. Resolving all reasonable doubt in his favor, the criteria also are met for his entitlement to service connection for chronic kidney disease.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.307, 3.309, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has duties to notify and assist a claimant in substantiating a claim for VA benefits upon receipt of a complete or substantially complete application.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

Here, though, the Board need not discuss whether VA satisfied these preliminary obligations since the claims are being fully granted.  This is because even were the Board to assume, for the sake of argument, that VA has not satisfied these preliminary obligations, this would be inconsequential and, therefore, at most amount to nonprejudicial, i.e., harmless error.  Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); see also 38 C.F.R. § 20.1102.

II. Service Connection

Initially the Board notes that, in deciding these claims, it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Board therefore will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as concerning these claims.

Service connection is granted for disability resulting from personal injury sustained or disease contracted in the line of duty during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Service connection may be granted for any disease diagnosed after discharge, when the evidence, including that pertinent to service, establishes the disease was incurred in service or attributable to events in service.  38 C.F.R. § 3.303(d).  

To establish entitlement to service connection for a disability on a direct-incurrence basis there must be competent and credible evidence of: (1) the present existence of the disability being claimed; (2) incurrence or aggravation of a relevant disease or an injury in service; and (3) a causal relationship ("nexus") between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 


Hypertension and chronic kidney disease also may be presumed to have been incurred in service if they manifested to a compensable degree within a year after the Veteran's separation from service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

Service connection may be established, as well, on a secondary basis for disability caused or aggravated by a service-connected disease or injury.  See 38 C.F.R. § 3.310(a) and (b); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  To establish a right to service connection for a secondary disability, a Veteran must show: (1) the existence of a present disability; (2) the existence of a service-connected disability; and (3) a causal relationship or correlation between the present disability and the service-connected disability.  Any increase in severity of a nonservice-connected condition that is caused by a service-connected condition (as opposed to natural progression) is compensable (albeit to this extent only) and included in this cause-and-effect correlation.  See 38 C.F.R. § 3.310(b).

Certain diseases also will be presumed to be the result of exposure to Agent Orange.  38 C.F.R. § 3.309(e).  But even if a Veteran does not qualify for the presumption of herbicide agent exposure under 38 C.F.R. § 3.307, he may establish in-service exposure to an herbicide agent if the evidence indicates that it is at least as likely as not that such exposure occurred.  See Stefl v. Nicholson, 21 Vet. App. 120, 
123-24 (2007) (holding that the availability of a presumption does not preclude establishing the same facts by evidence); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

The Board will grant the Veteran's claim if the evidence supports the claim or is in relative equipoise, meaning as supportive of the claim as it is against it.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


In the present case, the Board finds that the Veteran has a diagnosis of hypertension, satisfying the first element of service connection.  Private treatment notes show he has been treated for persistently elevated blood pressure (i.e., hypertension) since 1986 or thereabouts.  Objective testing during his February 2015 examination showed blood pressure readings on average of 165/84, indicative of hypertension.  

The Board also finds that the Veteran was exposed to Agent Orange while he was in service.  All veterans who served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to establish the contrary.  38 C.F.R. § 3.307(a)(6)(iii) (2017).  The Veteran engaged in combat in Vietnam, so his presumed exposure to the dioxin in Agent Orange is conceded.

Turning next to the question of whether there is a nexus, or link, between the currently-shown disability and service, the Board finds there is, at least to the necessary extent to warrant granting the claim.  The evidence favors finding that the Veteran's hypertension is at least as likely as not related to his presumed exposure to Agent Orange during his service.  Several articles and medical studies of record posit that herbicide exposure causes hypertension.  See National Academy of Sciences Report: Veterans and Agent Orange:  Update 2010, 77 Fed. Reg. 47,924, 47,926 (Aug. 10, 2012) (generally showing evidence of an association between exposure to herbicides and hypertension). 

While previous VA examiners in this case have found that Agent Orange exposure did not cause the Veteran's hypertension, the rationale employed in each of these opinions provided little or no explanation for that finding and so are given little probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-04 (2008).  One relevant inquiry when assessing the probative value of a medical opinion is whether the opinion reflects application of medical principles to an accurate and complete medical history.  See id.  While the medical opinion most recently obtain in July 2017, on remand, and previous VA examiners all have found that the Veteran's presumed herbicide exposure in service was less than likely the cause of his hypertension, they all cite to medical studies generally showing a correlation between exposure to herbicides and the development of hypertension.  These studies were discounted by examiners as being "population studies," not indicative of causality between Agent Orange and hypertension.  But the relevant inquiry is not a definitive determination of what caused the Veteran's hypertension.  Indeed, an "absolutely accurate" determination of etiology is not a condition precedent to granting service connection, nor is "definite" or "obvious" etiology. Rather, this need only be an "as likely as not" proposition, which in this instance it is. See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  Notably, the examiners conceded there is no known "obvious cause" for the Veteran's hypertension.  So the relevant question on appeal is whether it is at least as likely as not (a 50% or greater probability) that Agent Orange relates to his recurring high blood pressure.  

To this question, the February 2015, January 2017, and July 2017 opinions all cite to medical evidence showing a positive correlation between Agent Orange exposure and hypertension.  None of these examiners provide reasons or rationale for why this general correlation would not apply to this specific Veteran.  The Board finds the medical studies of record relating to this determinative question of causation as probative (meaning as competent and credible) as the opinions from the examiners conversely discounting this notion.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (finding that the Board must weigh medical opinions based on their factual predicate and their rationale to determine which is more persuasive in their findings).  Therefore, assessing the evidence of record, the Board finds that the evidence supporting the claim is as good and credible as the evidence against the claim, and in this circumstance the claim must be granted with resolution of this reasonable doubt in the Veteran's favor.  38 C.F.R. § 3.102.  Thus, all said, it is as likely as not that his presumed exposure to Agent Orange during his service has resulted in his hypertension diagnosis.  

The Board also notes that the record supports finding that the Veteran's PTSD aggravates his hypertension.  Similar to the Agent Orange contention on appeal, previous VA examiners have cited to medical studies generally positing that PTSD causes increased risk of cardiovascular disease, including hypertension.  See Steve S. Coughlin, Post-traumatic Stress Disorder and Cardiovascular Disease, 5 Open Cardiovascular Med. J., 164-170 (2011).  Despite this evidence, however, each VA examiner contrarily found that the Veteran's PTSD did not cause his hypertension, but did not additionally provide any rationale as to why cited medical studies did not apply to him specifically.  Therefore, it is just as likely as not that his PTSD aggravates his hypertension, in turn meaning service connection is additionally warranted for his hypertension on this secondary basis.

Lastly, service connection is warranted as well for the Veteran's chronic kidney disease.  The report of the February 2015 VA examination shows the Veteran has "severe kidney disease from long-standing hypertension."  Treatment notes from November 2006 show he had renal cysts and suffered from "intrinsic kidney disease."  He had to undergo a kidney transplant in March 2015.  The Board resultantly finds that his chronic kidney disease is a complication of his now service-connected hypertension.  Private treatment notes from October 1987 show that his accelerated hypertension had caused "chronic renal failure."  The January 2017 examiner found that the Veteran's "kidney disease is secondary to long-standing, poorly controlled hypertension."  Accordingly, the Board finds that the elements of secondary-service connection are met for the Veteran's chronic kidney disease since associated with his hypertension, so service connection also is warranted for this consequent kidney disease.
 

ORDER

Service connection for hypertension is granted.

Service connection for chronic kidney disease also is granted.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


